Citation Nr: 0409908	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral knee disorder has been 
received. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1960 to September 
1962. He also had certified active duty for training from August 
17 to August 31, 1963, and from November 10, 1963, to December 20, 
1963.

These matters are before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 determination that denied the benefits 
sought.  A notice of disagreement (NOD) was received in September 
2001.  At that time, the veteran indicated that he was appealing 
only two of the four issues addressed by the RO within the August 
2001 rating action.  A statement of the case (SOC) was issued in 
September 2002.  A substantive appeal was received from the 
veteran that month.

In an October 2002 rating action, service connection was denied 
for obstructive sleep apnea.  The veteran was notified of this 
action that month.  The veteran has not appealed this decision to 
the Board.  Consequently, it is not before the Board at this time. 

In November 2002, the veteran testified during a hearing before 
the undersigned at the RO; a transcript of that hearing is of 
record.  For reasons expressed below, the issue of TDIU is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further action, 
on his part, is required.


FINDINGS OF FACT

1.  In a March 2000 decision, the Board denied service connection 
for a bilateral knee disorder.

2.  The evidence associated with the claims file since March 2000 
is either duplicative or cumulative of evidence previously before 
the Board, or is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a bilateral knee disorder.  


CONCLUSIONS OF LAW

1.  The March 2000 denial of the claim of entitlement to service 
connection for a bilateral knee disorder is final.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received since the Board's March 2000 denial is not 
new and material, and the veteran's claim for service connection 
for a bilateral knee disorder disability is not reopened.               
38 U.S.C.A. §§ 5108 7104 (West 2002); 38 C.F.R. §§ 3.156 (in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notifyfity and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a decision 
on the claim on appeal at this time, as all notification and 
development action needed to render a fair decision on this claim 
has been accomplished.

The Board points out that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this title."  
38 U.S.C. § 5103A(f).  Because, as explained in more detail below, 
the veteran has not presented new and material evidence to reopen 
his claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.

That notwithstanding, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished. The Board notes that the 
veteran has been put on notice as to the basis for the denial of 
the claim, and, hence what is needed to support the application to 
reopen the claim.  Pursuant to a RO letter of March 2001, and by a 
statement of the case issued in September 2002, the veteran has 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  Notably, the March 
2001 RO letter invited the veteran to identify treatment providers 
in support of his claim.  The Board finds that, through the 
aforementioned documents and numerous communications between the 
VA and the veteran, the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by the 
VA has been met.  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board also points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004),  the United States Court of Appeals for Veterans 
Claims (Court) reveals that four elements are required for proper 
VCAA notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or claims). 

The Board must note that in response to the March 2001 
communication from the RO to the veteran, the veteran, in April 
2001, wrote that all evidence needed for his claim had been 
submitted.   

Within the June 2002, March 2001, October 2000, and April 2000 
letters from the RO, the SOC of September 2002, as well as other 
communications from the VA to the veteran, including the Board's 
prior decision of March 2000, the veteran was informed of the 
evidence needed to establish entitlement (the first element), the 
RO has also indicated what the VA would do to obtain evidence for 
the claim (the second element), what evidence was still needed 
from the veteran (the third element), and the RO has asked the 
veteran on several occasions (within both this claim and in other 
claims not at issue before the Board at this time) to identify all 
private and VA treatment relevant to his case (the fourth 
element).  All efforts to assist the veteran have been undertaken.  
For example, in April 2000, the veteran's request for a copy of 
his service medical records was granted by the RO.  Thus, the RO 
actions meet all four of the elements for VCAA notice identified 
in Pelegrini.  The September 2002 SOC and all other communications 
from the RO to veteran provide notice to the veteran regarding the 
four elements of VCAA notice.  Further, the Board was in direct 
contact with the veteran in November 2002 at his hearing, 
providing the veteran with additional notice beyond the above.  

At the hearing held before the Board in November 2002, the veteran 
submitted medical evidence regarding treatment of his current 
disabilities other than his bilateral knee disorder.  These 
medical records are not pertinent to the veteran's bilateral knee 
claim and the issue of whether this knee disorder is related to 
the veteran's military service more than 40 years ago.  Thus, a 
supplemental SOC is not required to be issued by the RO.     

The veteran has also indicated that Social Security Administration 
(SSA) records are available.  The Court has held that, while a SSA 
decision with regard to unemployability is not controlling for 
purposes of VA adjudications, the decision is "pertinent" to a 
determination of the veteran's ability to engage in substantially 
gainful employment.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).  Thus, the Board will attempt to obtain these records in 
order to address the veteran's TDIU claim.  However, at the 
hearing held before the Board, the veteran never contended that 
SSA records would make any reference to an association between the 
current bilateral knee disorder and his service forty years ago.  
Thus, the Board may proceed to adjudicate the veteran's bilateral 
knee claim.

The veteran has also recently indicated treatment for disorders 
other than his knees.  As this treatment has no applicability to 
the issue before the Board at this time, the Board can adjudicate 
the veteran's bilateral knee claim. 

In Pelegrini, Court also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  
Pelegrini further held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Id at 13.

The veteran in this case was provided notice of the VCAA in March 
2001, prior to the August 2001 rating action.  In response to this 
notice in March 2001, the veteran in April 2001 indicated that he 
had submitted all evidence needed for his claim. 

Even if the VCAA notice in March 2001 did not meet all the 
elements of Pelegrini (a Court decision not issued until 2004), 
the Board finds that the lack of such a pre-RO-decision Pelegrini 
notice was not prejudicial to the veteran.  Following the August 
2001 rating action, the RO clearly reevaluated the case, as 
reflected by the September 2002 SOC.  Further, the claimant has 
been provided every opportunity to submit evidence, as he has 
done.  He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he needed to 
submit, and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In this 
regard, the Board points out that it is aware of no circumstances 
in this matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  



II.  Analysis

Service medical records are negative as to the presence of any 
chronic knee disability to include arthritis and gout.  As noted 
above, the veteran was released from service in September 1962.

Hospital records from the Denver General Hospital show that the 
veteran was hospitalized on January 29, 1963, because of pain of 
the left shoulder, back, hips and left knee.  He also had chills, 
fever, sore throat, profuse perspiration and general malaise.  
Examination upon admission revealed no edema or swelling of the 
joints.  After two days in the hospital, his temperature came down 
to normal and he felt better and had no other physical findings.  
He was discharged on February 4, 1963.  The final diagnoses were 
fever of undetermined origin and possible viral respiratory 
infection.

Records from the Denver General Hospital reflect that the veteran 
was again hospitalized on February 18, 1963, because of the 
possibility of rheumatic fever.  The veteran reported that 2 days 
after he was released from the hospital he started having 
intermittent episodes of joint pain in his knees, wrists, 
shoulders and hips. This was accompanied by intermittent swelling 
of the right knee and later of both wrists. He also had nocturnal 
fever with chills and profuse sweating.  Examination was negative 
for swelling or redness.  When the veteran was released from the 
hospital on February 22, 1963, the diagnosis was as follows:  
Minor criteria for rheumatic fever.

The veteran filed an application for VA compensation in February 
1963.  He listed rheumatic fever and back trouble as the 
conditions for which the claim was made.

A VA orthopedic examination in April 1963 noted the earlier 
hospitalizations.  Examination revealed that the veteran had 
markedly enlarged and dark red tonsils with pus exuding from all 
the crypts in the tonsils.  Physical examination was generally 
negative except that he had tenderness or pain on pressure along 
the quadriceps muscle and tendons to the patella on the left and 
slightly on the right.  He had some difficulty crouching or 
stooping fully because of the soreness in his quadriceps tendons 
and because of a moderate degree of lameness in his lower back. X-
rays of the lumbosacral spine were reported as negative.  The 
diagnosis of the orthopedic examination was as follows:  (From 
history) Rheumatic fever, chronically recurrent, moderately 
symptomatic.  The physician reported that it was urgent that the 
veteran has his tonsils removed at an early date and that he be 
given prophylactic penicillin treatment.

Medical records relating to the veteran's periods of active duty 
for training in August 1963 and again in November and December 
1963 also are negative as to the presence of any chronic knee 
disability to include gout or arthritis.  Examination in May 1963 
revealed bilateral enlarged tonsils and an infected left tonsil.  
On the report of medical history dated in May 1963, the veteran 
reported a history of arthritis or rheumatism and it was noted 
that both knees swelled in January and February and that he had 
been hospitalized.  Examinations in May 1963 and again in November 
1963 were negative for any knee disorder.

A chronic right knee disorder was first shown in 1981 when 
arthroscopy revealed gouty changes.  Arthritis of the left knee 
was noted in 1983 and bilateral chondromalacia was noted in 1984.  
In 1987, the veteran underwent arthroscopy of the right knee with 
debridement; in 1994, he underwent a right total knee 
arthroplasty.

The veteran filed a claim for service connection for a bilateral 
knee disorder in February 1995.  At the hearing before the Board 
in October 1996, the veteran argued that his current bilateral 
knee disorder began in service.

In support of his claim, the veteran furnished statements, dated 
in September 1996 and January 1997, from his treating VA 
physician, to the effect that the veteran's symptomatology during 
his hospitalization in February 1963, while in service, supported 
his claim of service connection for a bilateral knee disorder.  
The doctor made the following statement: "I think it is very 
likely that [the veteran's] symptoms (joint swelling & pain) for 
which he was hospitalized Feb. 1963 were secondary to gout.  It 
appears the onset was while patient was in the service."

A second VA physician reviewed the veteran claims folder and 
furnished an opinion in June 1997 to the effect that the veteran's 
bilateral knee disorder was unrelated to his service on a direct 
or presumptive basis.  In this regard, he noted that the veteran 
was not in service at the time of his 1963 hospitalization as 
reported by first VA doctor in September 1996 and January 1997.

The Board remanded the case in September 1998, in part, to 
determine the veteran's status at the time of his hospitalization 
in early 1963.  In this regard, the service department certified 
the periods of military service, as set out above, showing that 
the veteran was not in service at the time of his hospitalization 
in early 1963.  An attempt to have the first VA doctor review her 
opinion based on the veteran's correct service dates was 
unsuccessful as she was no longer employed by the VA.

Based on the above, the Board, in March 2000, found that a chronic 
bilateral knee disorder was not present in service, that arthritis 
was not manifest within one year of service discharge, and that a 
current chronic knee disorder was not shown to be related to the 
veteran's military service.

The present claim was initiated following the Board's March 2000 
decision, prior to August 29, 2001.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) provides 
that "new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations implementing the 
VCAA include a revision of 38 C.F.R. § 3.156(a) (2002).  Given the 
date of claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence with 
the evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial on 
any basis to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last 
final denial pertinent to the claim was the Board's March 2000 
decision.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence submitted since March 2000 includes statements and 
testimony submitted by the veteran reiterating his previous 
contentions and letters and medical reports that make little, if 
any, reference to the veteran's bilateral knee disorder and do not 
associate a bilateral knee disorder to service. 

Clearly, medical records and lay statements that are cumulative or 
duplicative of information already contained in the record are 
not, by definition, "new."  Additional medical evidence received 
that was not previously before agency decision makers is "new."  
However, such evidence is not "material" for purposes of reopening 
the claim for service connection.  None of the additional medical 
records include any evidence reflecting that that the There is 
still no medical evidence of record, taking into account the newly 
submitted medical records, establishing that the veteran's claimed 
bilateral knee disorder is the result of disease or injury was 
either incurred in or aggravated by military service. 

As regards the veteran's own assertions associating his current 
bilateral knee disorder with service, the Board notes that the 
veteran appears to be simply reiterating his prior contentions.  
In any event, the Board points out that the veteran's assertions, 
alone, are not probative of the question of whether a medical 
relationship between any current bilateral knee disorder and 
service exists.  As a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to offer a 
probative opinion on a medical matter, such as whether a 
disability was caused or worsened by military service.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Hence, wWhere, as here, resolution 
of an issue under consideration turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Hence, the newly submitted 
evidence is not material for purposes of reopening the claim.

With regard to the medical articles submitted by the veteran at 
his hearing, while they are "new" they cannot provide a basis to 
reopen this claim as they do not bear directly and substantially 
upon the specific matter under consideration, a nexus between 
service and the current disorder.  Therefore, because the new 
evidence does not reflect a nexus or causal link between the 
veteran's disability and service it is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim. See 38 C.F.R. § 3.156(a).  As stated by the Court, where 
the determinative issue involves questions of medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Under these circumstances, the Board must conclude that, asAs new 
and material evidence has not been received, the, the criteria for 
reopening the claim for service connection for a bilateral knee 
disorder are not met, and the Board's March 2000 denial of service 
connection for a bilateral knee disorder remains final.  As the 
veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a bilateral knee disorder has not been 
receivedpresented, the appeal as to that issue is denied.


REMAND

With regard to the TDIU issue, as noted above, the Court has held 
that, while a SSA decision with regard to unemployability is not 
controlling for purposes of VA adjudications, the decision is 
"pertinent" to a determination of the veteran's ability to engage 
in substantially gainful employment.  See Martin, 4 Vet. App. at 
140.  Thus, the Board will attempt to obtain these records in 
order to address the veteran's TDIU claim.  

The veteran contends that his service-connected disabilities are 
of such severity that they preclude him from performing 
substantially gainful employment.  Although the veteran has been 
afforded VA examinations in the past, further development is 
required.  The VA examinations conducted to date do not include a 
recent medical opinion as to the effect the veteran's service-
connected disabilities have on his ability to work in light of the 
recent medical evidence submitted by the veteran.  Such an opinion 
is required before the Board can decide the issue of a TDIU.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO should 
also give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The actions 
identified herein are consistent with the duties to notify and 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance therewith.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of the 
claim should include specific consideration of the medical 
evidence submitted directly to the Board.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions: 

1.  The RO should furnish to the veteran a letter providing 
notification of the VCAA and the duties to notify and assist 
imposed thereby, specifically as regards the claim on appeal 
(TDIU).  The letter should include the following: (1) the evidence 
that is needed to substantiate the claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession that 
pertains to this claim. 

2.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.

3.  The RO should also obtain from the Social Security 
Administration, if possible, a copy of any disability 
determination it has made for the veteran and a copy of the record 
upon which any such determination was based, including all 
pertinent medical records.  

4.  After all available records are associated with the veteran's 
claims file, or the time period for the veteran's response has 
expired, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The entire claims file, to include a 
complete copy of this REMAND, must be made available to the 
physician designated to examine the veteran, and the report of the 
examination should include discussion of the veteran's documented 
medical history and assertions.  All appropriate tests and studies 
should be accomplished, and all clinical findings should be 
reported in detail and clinically correlated to a specific 
diagnosis.  

The examiner should provide an opinion as to whether it is at 
least as likely as not (i.e., there is at least a 50 percent 
probability), that, notwithstanding any nonservice-connected 
disability, the veteran's service connected post-operative anal 
fistula, along with his other service connected disabilities, 
renders the veteran unable to obtain and maintain substantially 
gainful employment.  

5.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim on appeal in light of all pertinent 
evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must 
furnish the veteran an appropriate supplemental statement of the 
case (to include citation to additional legal authority 
considered, and all clear reasons and bases for the RO's 
determinations), and afford him the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



